OPINION — AG — ** LEGISLATOR DOING BUSINESS WITH CITY ** THE IMPLEMENTATION OF THE CONTRACT BETWEEN THE CORPORATION OF WHICH YOU ARE PART OWNER AND THE CITY OF EDMOND WOULD `NOT' CONSTITUTE A VIOLATION OF ARTICLE V, SECTION 23
OKLAHOMA CONSTITUTION OF OKLAHOMA. A MEMBER OF THE LEGISLATOR MAY LEGALLY DO BUSINESS WITH A CITY, TOWN OR LOCAL SCHOOL BOARD SO LONG AS NEITHER HIS COMPENSATION NOR THE ACTIVITY WHICH GENERATES SUCH BUSINESS IS FUNDED BY APPROPRIATION FROM THE STATE LEGISLATURE. AS TO WHETHER SUCH DOING OF BUSINESS UNDER A SPECIFIC FACTUAL SITUATION NOT PRESENTLY EXISTING MIGHT CONSTITUTE A VIOLATION OF ARTICLE V, SECTION 23 OKLAHOMA CONSTITUTION OR OF 74 O.S. 1409 [74-1409], CANNOT BE DETERMINED PRIOR TO SUCH A SITUATION ACTUALLY ARISING. (CONFLICT OF INTEREST, CONTRACT WITH STATE, DUAL COMPENSATION) CITE: 74 O.S. 1409 [74-1409], OPINION NO. 72-292, OPINION NO. 72-228, OPINION NO. 71-233 (JAMES R. BARRETT)  SEE: OPINION NO. 87-008